IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Anadarko Petroleum Corporation and :
Anadarko E&P Onshore LLC,          :
                 Appellants        :
                                   :
     v.                            : No. 58 C.D. 2018
                                   : ARGUED: November 14, 2018
Commonwealth of Pennsylvania;      :
Chesapeake Energy Corporation;     :
Chesapeake Appalachia, LLC;        :
Chesapeake Operating, LLC;         :
Chesapeake Energy Marketing, LLC :


Chesapeake Energy Corporation;            :
Chesapeake Appalachia, LLC;               :
Chesapeake Operating, LLC; and            :
Chesapeake Energy Marketing,              :
L.L.C.                                    :
                 Appellants               :
                                          :
     v.                                   : No. 60 C.D. 2018
                                          :
Commonwealth of Pennsylvania              :

BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE ROBERT SIMPSON, Judge
              HONORABLE P. KEVIN BROBSON, Judge
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE ELLEN CEISLER, Judge

OPINION BY JUDGE CEISLER                                       FILED: March 15, 2019
     In these combined interlocutory appeals by permission, we address two issues
of first impression pertaining to Pennsylvania’s Unfair Trade Practices and
Consumer Protection Law (Law or UTPCPL).1 The first is whether Appellee


     1
         Act of December 17, 1968, P.L. 1224, as amended, 73 P.S. §§ 201-1—201-9.3.
Commonwealth of Pennsylvania, Office of Attorney General (Attorney General),
can bring a cause of action against lessees pursuant to the UTPCPL, due to allegedly
wrongful conduct perpetrated by the lessees in the context of leasing subsurface
mineral rights from private landowners. The second issue is whether the Attorney
General can bring a cause of action against those lessees, pursuant to the UTPCPL,
for alleged violations of antitrust law. The Court of Common Pleas of Bradford
County (Trial Court) answered both questions in the affirmative; however, after
thorough consideration, we affirm in part and reverse in part.
       The Attorney General filed suit in the Trial Court against Appellants
Anadarko Petroleum Corporation and Anadarko E&P Onshore LLC (Anadarko), as
well as Chesapeake Energy Corporation, Chesapeake Appalachia, LLC, Chesapeake
Operating, LLC, and Chesapeake Energy Marketing, LLC (Chesapeake),
(collectively, Appellants). In the complaint, the Attorney General alleges that,
pursuant to both the UTPCPL and Pennsylvania antitrust common law, Appellants
acted unlawfully by using deceptive, misleading, and unfair tactics, and committed
antitrust violations, in their efforts to secure subsurface mineral rights leases from
private landowners. See Second Amended Complaint at 1-4, 29-105. 2 These leases
allow Appellants to extract natural gas from the Marcellus Shale formations
underneath these private landowners’ properties, in exchange for royalties and other
types of payments. Id. at 14-28.

       2
          Black’s Law Dictionary defines “antitrust law,” in relevant part, as: “The body of law
designed to protect trade and commerce from restraints, monopolies, price-fixing, and price
discrimination.” Antitrust Law, BLACK’S LAW DICTIONARY (10th ed. 2014), available at
https://1.next.westlaw.com/Document/Ifdbf7970808411e4b391a0bc737b01f9/View/FullText.ht
ml. As discussed in more detail infra, the Attorney General alleges that Appellants committed
antitrust violations by entering into joint venture and market sharing agreements, as well as by
giving private landowners incomplete and misleading information that was materially relevant to
the mineral rights leases.


                                               2
       The Attorney General alleges that Appellants agreed to split the portion of
“northeast Pennsylvania within the Marcellus Shale gas play” between them, so that
Anadarko and Chesapeake would each effectively have exclusive areas in which to
seek mineral rights leases, without the fear that the other would tender competing
offers to private landowners who were prospective lessors. See Second Amended
Complaint at 62-76.
       In response to the Attorney General’s Second Amended Complaint,
Appellants each filed preliminary objections. As part of their overall preliminary
objections, Appellants made two arguments that are relevant to these interlocutory
appeals. First, they demurred3 on the basis that the Attorney General could not state
claims against them under the UTPCPL, because this law could only be applied to
address the allegedly deceptive or unfair conduct of sellers in the context of a
consumer transaction. Anadarko’s Preliminary Objections at 11; Chesapeake’s
Preliminary Objections at 2-3. Since they had leased subsurface mineral rights,
Appellants argued that they were effectively buyers in these transactions, and that
their conduct was thus not actionable under the terms of the UTPCPL. Anadarko’s
Preliminary Objections at 11-13; Chesapeake’s Preliminary Objections at 3. Second,
they demurred on the grounds that antitrust claims could not be made under the


       3
              A demurrer tests the legal sufficiency of the complaint. . . . In ruling
              on preliminary objections, the courts must accept as true all well-
              pled allegations of material fact as well as all inferences reasonably
              deducible from the facts. . . . However, unwarranted inferences,
              conclusions of law, argumentative allegations or expressions of
              opinion need not be accepted. . . . For preliminary objections to be
              sustained, it must appear with certainty that the law will permit no
              recovery, and any doubt must be resolved in favor of the non-
              moving party.
Christ the King Manor v. Dep’t of Pub. Welfare, 911 A.2d 624, 633 (Pa. Cmwlth. 2006), aff’d,
951 A.2d 255 (Pa. 2008).


                                             3
UTPCPL, as this law was not designed to be an antitrust statute. Anadarko’s
Preliminary Objections at 28-32; Chesapeake’s Preliminary Objections at 5-6.
       The Trial Court sustained Appellants’ Preliminary Objections in part and
overruled them in part. Of relevance to these interlocutory appeals, the Trial Court
held that the Attorney General could sue Appellants pursuant to the UTPCPL, since
the companies were conducting trade or commerce, as those terms were defined in
the Law, and determined that the Law permitted the Attorney General to pursue
antitrust claims against these companies under the UTPCPL. Tr. Ct. Op. at 16-33,
47-50. After making these rulings, the Trial Court sua sponte certified these issues
for interlocutory appeal, recognizing that they are questions of first impression in
which different interpretations of the law were being debated. Id. at 73-75, 79, 81-
82. Appellants then filed separate petitions for permission to appeal on an
interlocutory basis,4 which the Honorable Bonnie Brigance Leadbetter granted,
consolidating Appellants’ respective appeals and limiting them to the following two
questions:
               1. Whether a cause of action may be brought under the
               [UTPCPL] for alleged wrongful conduct by lessees in oil
               and gas lease transactions.
               2. Whether a cause of action may be brought under the
               [UTPCPL] for alleged antitrust violations.
Commonwealth Court Order, 3/12/18, at 2-3. The parties subsequently filed
responsive briefs and appeared for en banc argument. These issues are now ready
for our consideration.5

       4
         See Pa. R.A.P. 312, 1311, 1322 (allowing parties to request, and appellate courts to grant,
interlocutory appeals by permission).

          Our standard of review regarding questions of statutory interpretation is “de novo and
           5

plenary.” Danganan v. Guardian Prot. Servs., 179 A.3d 9, 15 (Pa. 2018); see also 1 Pa. C.S. §
1921 (legislatively established standards for judicial interpretation of statutes).


                                                 4
                                    The UTPCPL
             The Legislature sought by the [UTPCPL] to benefit the
             public at large by eradicating, among other things, ‘unfair
             or deceptive’ business practices. Just as earlier legislation
             was designed to equalize the position of employer and
             employee and the position of insurer and insured, this Law
             attempts to place on more equal terms seller and
             consumer. These remedial statutes are all predicated on a
             legislative recognition of the unequal bargaining power of
             opposing forces in the marketplace.
             Instantly, the Legislature strove, by making certain modest
             adjustments, to ensure the fairness of market transactions.
             No sweeping changes in legal relationships were
             occasioned by the [Law], since prevention of deception
             and the exploitation of unfair advantage has always been
             an object of remedial legislation.
             Although the [UTPCPL] did articulate the evils desired to
             be remedied, the statute's underlying foundation is fraud
             prevention. . . .
             Since the [UTPCPL] was in relevant part designed to
             thwart fraud in the statutory sense, it is to be construed
             liberally to effect its object of preventing unfair or
             deceptive practices.
Com., by Creamer v. Monumental Props., Inc., 329 A.2d 812, 815-17 (Pa. 1974)
(footnotes and internal citations omitted).
      Per the UTPCPL’s express language, the General Assembly has “declared
unlawful” 21 separate categories of “[u]nfair methods of competition and unfair or
deceptive acts or practices in the conduct of any trade or commerce[,]” as well as
any acts or practices designated as such by the Attorney General through the
administrative rulemaking process. Section 3 of the UTPCPL, 73 P.S. § 201-3; see
Sections 2(4) and 3.1 of the UTPCPL, 73 P.S. §§ 201-2(4), 201-3.1.6 Of relevance

      6
             The Attorney General may adopt, after public hearing, such rules
             and regulations as may be necessary for the enforcement and



                                            5
here is the subsection that prohibits “[e]ngaging in any other fraudulent or deceptive
conduct which creates a likelihood of confusion or of misunderstanding.” Section
2(xxi) of the UTPCPL, 73 P.S. § 201-2(xxi).
       The Law defines “‘trade’ and ‘commerce’” as “the advertising, offering for
sale, sale or distribution of any services and any property, tangible or intangible, real,
personal or mixed, and any other article, commodity, or thing of value wherever
situate, and includes any trade or commerce directly or indirectly affecting the
people of this Commonwealth.” Section 2(3) of the UTPCPL, 73 P.S. § 201-2(3). In
addition, the UTPCPL authorizes actions by private parties and imbues the Attorney
General, as well as district attorneys throughout this Commonwealth, with the power
to file suit if they “[have] reason to believe that any person is using or is about to use
any method, act or practice declared by [73 P.S. § 201-3] to be unlawful, and that
proceedings would be in the public interest[.]” Section 4 of the UTPCPL, 73 P.S. §
201-4.
          The Attorney General’s UTPCPL Claims Against Appellants
       In this interlocutory appeal, Appellants argue that the Trial Court erred by
holding that the Attorney General could sue them pursuant to the UTPCPL.
According to Appellants, since they merely leased subsurface mineral rights from
private landowners, they were not selling or distributing anything and consequently,
the UTPCPL does not apply to their conduct, as the lease transactions do not satisfy
the statutory definition of ‘trade or commerce[.]’” Appellants’ Br. at 13, 18-19.


               administration of this act. Such rules and regulations when
               promulgated pursuant to the act of July 31, 1968 (P.L. 769, No. 240),
               [as amended, 45 P.S. §§ 1102-1602, and 45 Pa. C.S. §§ 501-907,]
               known as the “Commonwealth Documents Law,” shall have the
               force and effect of law.
73 P.S. § 201-3.1, added by the Act of November 24, 2016, P.L. 1166.


                                                6
Instead, Appellants contend that the UTPCPL is designed to only protect consumers
against the underhanded behavior of sellers, rather than all parties to a given
transaction. Id. at 13, 16-17.
       In addition, Appellants maintain that the Trial Court erred in finding that these
leases constituted “distribution of services,” which is part of the definition of “‘trade’
and ‘commerce’” found in 73 P.S. § 201-2(3). Id. at 19-20. Appellants argue that the
Trial Court was bound by the Attorney General’s averments in its Second Amended
Complaint, which make clear “that the object of the lease arrangement was for
[Appellants] and other gas companies to purchase outright landowners’ interests in
oil and gas deposits beneath the surface of their land.” Id.
       Furthermore, Appellants state that the Trial Court erred by finding that their
conduct fell within the second clause of the UTPCPL’s definition of “‘trade’ and
‘commerce,’” which states, “‘trade’ and ‘commerce’ . . . includes any trade or
commerce directly or indirectly affecting the people of this Commonwealth.” Id. at
20-21; see 73 P.S. § 201-2(3). According to Appellants, the doctrine of ejusdem
generis7 requires this second clause to be read as referring to activities of the “same
general nature or class” as those mentioned in the first clause8 of Section 2(3) of the
UTPCPL. Appellants’ Br. at 21. Consequently, the Trial Court should not have used
the ordinary definition of “‘trade’ and ‘commerce’” when deciding whether
Appellants’ actions were trade or commerce for purposes of the Law, not only

       7
         “Under our statutory construction doctrine ejusdem generis (‘of the same kind or class’),
where general words follow the enumeration of particular classes of persons or things, the general
words will be construed as applicable only to persons or things of the same general nature or class
as those enumerated.” McClellan v. Health Maint. Org. of Pa., 686 A.2d 801, 806 (Pa. 1996).

       8
         “‘Trade’ and ‘commerce’ mean the advertising, offering for sale, sale or distribution of
any services and any property, tangible or intangible, real, personal or mixed, and any other article,
commodity, or thing of value wherever situate[.]” 73 P.S. § 201-2(3).


                                                  7
because of the doctrine of ejusdem generis, but also because reading the second
clause as being independent would effectively render the first clause’s narrower
definition superfluous. Id. at 22-25.
         We disagree. Contrary to Appellants’ desired conclusion, we find that their
conduct in relation to the aforementioned leases constitutes “‘trade’ and
‘commerce,’” as those terms are understood in the context of the Law. As we have
already noted, Section 2(3) of the UTPCPL states that
               ‘Trade’ and ‘commerce’ mean the advertising, offering for
               sale, sale or distribution of any services and any property,
               tangible or intangible, real, personal or mixed, and any
               other article, commodity, or thing of value wherever
               situate, and includes any trade or commerce directly or
               indirectly affecting the people of this Commonwealth.
73 P.S. § 201-2(3).
         Per this statutory language, and our case law, these leases were, in essence,
sales. The Pennsylvania Supreme Court recognized long ago that residential leases
are functionally equivalent to a property sale in many ways, and that residential
leases fall within the scope of “‘trade’ and ‘commerce’” under the UTPCPL. See
Monumental Props., Inc., 329 A.2d at 820-26. As the Monumental Properties court
noted,
               there is substantial common-law authority that the leasing
               of property is identical to the sale of the premises. Dean
               Prosser accurately states the general rule:
                      ‘When land is leased to a tenant, the law of property
                      regards the lease as equivalent to a sale of the
                      premises for the term.’
               W. Prosser, Handbook of the Law of Torts [§] 63, at 399
               (4th ed. 1971) (footnote omitted).
               ...
               Courts of other jurisdictions have considered leases as the
               sale of an interest in real estate, e.g., Brenner v. Spiegle,


                                            8
             116 Ohio St. 631, 632, 157 N.E. 491, 492—493 (1927), or
             as the ‘sale of the possession, occupancy and profits of
             land for a term.’ Thiokol Chemical Corp. v. Morris County
             Board of Taxation, 41 N.J. 405, 416, 197 A.2d 176, 182
             (1964). Still other courts recognize that the lessee’s
             interest is tantamount to absolute ownership of the
             premises for the term.
             ...
             It is certainly the modern understanding of the common
             law of leases that ‘(a) tenant is a purchaser of an estate in
             land[.]’ Pines v. Perssion, 14 Wis. 2d 590, 594, 111
N.W.2d 409, 412 (1961).
Id. at 822-23 (some footnotes and citations omitted). We recognize that Monumental
Properties focused upon residential leases, and stated that the UTPCPL “attempts to
place on more equal terms seller and consumer.” Id. at 816. However, given the
General Assembly’s intent that the Law be liberally interpreted, so as “to benefit the
public at large by eradicating, among other things, ‘unfair or deceptive’ business
practices[,]” id. at 815, we find that Section 2(3)’s express language covers business
and commercial leases as well, not just those which involve consumers or are
residential in nature. See Danganan, 179 A.3d at 16 (“[W]e recognize . . . the wide
range of conduct the [UTPCPL] was designed to address, including equalizing the
bargaining power of the seller and consumer, ensuring the fairness of market
transactions, and preventing deception and exploitation, all of which harmonize with
the statute’s broad underlying foundation of fraud prevention.”).
      Here, under the terms of the at-issue leases, the private landowners effectively
relinquish title to Appellants for natural gas that is extracted from their land during
the lease term, in exchange for some combination of up-front and royalty payments.
See, e.g., Second Amended Complaint, Exs. G, H, Q. We fail to see how that is
functionally different from a sale of property.



                                          9
       Furthermore, in Danganan, our Supreme Court interpreted Section 2(3) of the
UTPCPL as containing two distinct and independent clauses, the latter of which
“does not modify or qualify the preceding terms. 73 P.S. § 201–2(3). Instead, [the
second clause] is appended to the end of the [first clause’s] definition and [is]
prefaced by ‘and includes,’ thus indicating an inclusive and broader view of trade
and commerce than expressed by the antecedent language.” Danganan, 179 A.3d at
16. Therefore, this second clause operates as a catch-all of sorts, enabling “‘trade’
and ‘commerce’” to be defined in terms of common usage and not just, as argued by
Appellants, through the narrower, more specific language of the first clause. See 1
Pa. C.S. § 1903(a).9 “Pennsylvania courts generally use dictionaries as source
material to determine the common and approved usage of terms not defined in
statutes.” THW Grp., LLC v. Zoning Bd. of Adjustment, 86 A.3d 330, 343 (Pa.
Cmwlth. 2014). Consequently, we turn to Merriam-Webster’s Dictionary, which
defines “trade” and “commerce,” in relevant part and respectively as, “the business
of buying and selling or bartering commodities”10 and “the exchange or buying and
selling of commodities on a large scale involving transportation from place to
place.”11




       9
         “Words and phrases shall be construed according to rules of grammar and according to
their common and approved usage; but technical words and phrases and such others as have
acquired a peculiar and appropriate meaning or are defined in this part, shall be construed
according to such peculiar and appropriate meaning or definition.” 1 Pa. C.S. § 1903(a).

       10
            “Trade.” Merriam-Webster.com. https://www.merriam-webster.com/dictionary/trade
(last visited March 12, 2019).

       11
                  “Commerce.”           Merriam-Webster.com.           https://www.merriam-
webster.com/dictionary/commerce (last visited March 12, 2019).



                                             10
       Again, Appellants have, by virtue of leasing subsurface mineral rights,
purchased time-limited rights to whatever natural gas is situated underneath the
private landowners’ properties. Thus, these transactions are, in the context of the
UTPCPL, “‘trade’ or ‘commerce’.”12
       Having decided that Appellants’ leases qualify under the Law as “‘trade’ or
‘commerce’,” the question then becomes whether this type of activity can give rise
to a UTPCPL action by the Attorney General. We find that it can. As noted above,
the UTPCPL states that “[u]nfair methods of competition and unfair or deceptive
acts or practices in the conduct of any trade or commerce as defined by subclauses
(i) through (xxi) of [73 P.S. § 201-2] and regulations promulgated under [73 P.S. §
201-3.1] are hereby declared unlawful.” 73 P.S. § 201-3. The key phrase here is “in
the conduct,” which, when read in the full context of the language used in Section 3
of the UTPCPL, pertains to all “[u]nfair methods of competition and unfair or
deceptive acts or practices” connected to UTPCPL-defined “‘trade’ or ‘commerce’,”
regardless of who is committing these unlawful acts.
       Additionally, while the UTPCPL places restrictions on the ability of private
parties to file suit,13 the Law creates no such impediment for the Attorney General.

       12
           Because of our holding that these leases are “sales,” within the context of Section 2(3)’s
first clause, and “‘trade’ or ‘commerce’,” within the context of Section 2(3)’s second clause, we
do not address Appellants’ argument that the Trial Court erred in ruling that the leases constitute
“‘trade’ or ‘commerce’” because they qualify as “distribution of services.”
       13
          Sections 7(a) and 9.2(a)-(b) of the UTPCPL limit private actions to those initiated by
buyers, consumers, and lessees:
               (a) Where goods or services having a sale price of twenty-five
               dollars ($25) or more are sold or contracted to be sold to a buyer, as
               a result of, or in connection with, a contact with or call on the buyer
               or resident at his residence either in person or by telephone, that
               consumer may avoid the contract or sale by notifying, in writing, the
               seller within three full business days following the day on which the



                                                11
Instead, the Attorney General is imbued with the express authority to file suit against
“any person,” whenever the Attorney General determines that such a person “is
using or is about to use any method, act or practice declared by [73 P.S. § 201-3] to
be unlawful, and that proceedings would be in the public interest[.]” 73 P.S. § 201-
4. Section 2(2) of the Law defines “person” as “natural persons, corporations, trusts,
partnerships, incorporated or unincorporated associations, and any other legal
entities.” Id. at § 201-2(2). Given that the Appellants are comprised of various
corporations and other legal entities, they are thus subject to suit under the UTPCPL.
       Tying this all together, the Attorney General has asserted that Appellants,
which are UTPCPL-classified “persons,” have operated deceptively, misleadingly,


               contract or sale was made and by returning or holding available for
               return to the seller, in its original condition, any merchandise
               received under the contract or sale. Such notice of rescission shall
               be effective upon depositing the same in the United States mail or
               upon other service which gives the seller notice of rescission.
73 P.S. § 201-7(a).

               (a) Any person who purchases or leases goods or services primarily
               for personal, family or household purposes and thereby suffers any
               ascertainable loss of money or property, real or personal, as a result
               of the use or employment by any person of a method, act or practice
               declared unlawful by [73 P.S. § 201-3], may bring a private action
               to recover actual damages or one hundred dollars ($100), whichever
               is greater. The court may, in its discretion, award up to three times
               the actual damages sustained, but not less than one hundred dollars
               ($100), and may provide such additional relief as it deems necessary
               or proper. The court may award to the plaintiff, in addition to other
               relief provided in this section, costs and reasonable attorney fees.
               (b) Any permanent injunction, judgment or order of the court made
               under [73 P.S. § 201-4] shall be prima facie evidence in an action
               brought under [73 P.S. § 201-9.2] that the defendant used or
               employed acts or practices declared unlawful by [73 P.S. § 201-3].
Id. § 201-9.2(a)-(b), added by the Act of November 24, 2016, P.L. 1166.


                                                12
and unfairly “in the conduct of any trade or commerce” (i.e., the leasing of
subsurface mineral rights from private landowners). Second Amended Complaint at
1-4, 29-78, 82-105; 73 P.S. § 201-3; see 73 P.S. § 201-2(4)(xxi) (defining “‘[u]nfair
methods of competition’” and ‘unfair or deceptive acts or practices’[,]” in relevant
part, as “[e]ngaging in any other fraudulent or deceptive conduct which creates a
likelihood of confusion or of misunderstanding”). Therefore, the Attorney General
has stated legally viable claims against Appellants. For these reasons, we hold that
the Trial Court properly overruled Appellants’ demurrers that their behavior in
securing these leases was not actionable under the UTPCPL.
        The Attorney General’s Antitrust Actions under the UTPCPL
      Appellants argue that the Trial Court erred in ruling that the Attorney General
could use the UTPCPL to pursue claims against them that were rooted in alleged
violations of antitrust law. Appellants note that the UTPCPL “does not prohibit joint
ventures or in any way purport to regulate or penalize agreements among
businesses[,]” such as those entered into by Appellants during their efforts to secure
the aforementioned leases. Appellants’ Br. at 13-14, 29. Instead, Appellants assert
that the Attorney General is simply attempting to “retroactively and unilaterally”
rewrite the UTPCPL, in order to get around the General Assembly’s repeated failure
to pass an antitrust statute, and the fact that damages are not recoverable under
Pennsylvania antitrust common law. Id. at 13-14, 27-32.
      According to Appellants, “[n]either the ‘trade or commerce’ definition in [73
P.S.] § 201-2(3) nor the catchall provision in [73 P.S.] § 201-2(4)(xxi) addresses
agreements between market participants or in any other way purports to regulate
competition.” Id. at 29. Appellants note that the UTPCPL contains specific statutory
definitions of “unfair methods of competition” and “unfair or deceptive acts or



                                         13
practices” that do not include joint venture agreements, such as the kind in which
Appellants were involved. Appellants’ Reply Br. at 16-17. Appellants opine that this
is what differentiates the UTPCPL from federal antitrust statutes such as the Federal
Trade Commission (FTC) Act, 15 U.S.C. §§ 41-58, which contains no definition of
“unfair methods of competition” and “unfair or deceptive acts or practices” and,
thus, renders unlawful a far broader swath of activities than the UTPCPL.14 Id. at
16-18. Consequently, Appellants conclude that the General Assembly’s intent that
the UTPCPL be liberally construed should not be interpreted in a way that disregards
the plain language of the Law or permits the creation of antitrust provisions that are
not explicitly contained within the UTPCPL. Appellants’ Br. at 32-33.
       We agree with Appellants that the UTPCPL is not designed to render all
antitrust violations actionable and that the scope of actionable antitrust behavior
under the UTPCPL is narrower than under federal antitrust law. As we have already
noted, the UTPCPL provides two avenues through which activities can be declared
“unfair methods of competition” or “unfair or deceptive acts or practices.” First, the
General Assembly may define a given activity as unlawful by statute in Section 2(4)
of the Law. Second, the Attorney General, by virtue of Section 3.1 of the Law, may
also promulgate definitions of these terms through the administrative rulemaking
process. 73 P.S. § 201-3.1. Given that neither the Attorney General nor the General
Assembly has thus far used their powers to expressly define monopolistic behavior,
joint ventures, or market sharing agreements as examples of “unfair methods of
competition” or “unfair or deceptive acts or practices,” we find that such activities
are not per se unlawful for purposes of the UTPCPL. Consequently, the only manner

       14
         Section 5 of the FTC Act merely states: “Unfair methods of competition in or affecting
commerce, and unfair or deceptive acts or practices in or affecting commerce, are hereby declared
unlawful.” 15 U.S.C. § 45(a)(1).


                                               14
in which these activities can give rise to viable UTPCPL actions is if they fit within
one of the categories of behavior deemed, by rule or in the Law itself, “unfair
methods of competition” or “unfair or deceptive acts or practices.”
      The Attorney General’s Second Amended Complaint contains two claims
which allege antitrust violations by Appellants under the UTPCPL. The first can be
discerned in Count III, in which the Attorney General asserts that Appellants’
allegedly unlawful joint venture and market sharing agreements violated the
UTPCPL through “impairment of choice and the competitive process[.]” Second
Amended Complaint at 65-67. According to the Attorney General, these agreements
“created the likelihood of confusion and misunderstanding” amongst the private
landowners under whose land the desired natural gas was situated, by eliminating
the prospect of competition between potential lessees and depressing the amount of
compensation the landowners received in return for leasing their land to Appellants.
Id. at 66-70.
      Thus, the Attorney General essentially argues through Count III that
Appellants’ joint venture and market sharing agreements intrinsically violated the
UTPCPL. As we have already explained, the plain terms of the UTPCPL do not
support such a conclusion. Rather, the Attorney General’s claim that the mere
existence of these business dealings created “impairment of choice and the
competitive process” is insufficient and does not enable Count III to fit within any
of the 21 categories of “unfair methods of competition” or “unfair or deceptive acts
or practices” listed in Section 2(4) of the Law. Furthermore, the Attorney General
has thus far declined to deem joint ventures or market sharing agreements as “unfair
methods of competition” or “unfair or deceptive acts or practices” under the
UTPCPL through the administrative rulemaking process. Consequently, the



                                         15
Attorney General has failed to state a viable UTPCPL-based antitrust claim in Count
III, and, therefore, the Trial Court erred by overruling Appellants’ demurrers to
Count III of the Attorney General’s Second Amended Complaint.
      The second UTPCPL-based antitrust claim can be discerned in Count IV, in
which the Attorney General argues that Appellants deceived and acted unfairly
towards private landowners by giving them misleading information, and/or failing
to disclose information, regarding the open market’s true appetite for subsurface
mineral rights leases, as well as whether the terms of the agreed-to leases “were
competitive and fair.” Id. at 72-76.
      With regard to Count IV, however, we find that the Attorney General has
articulated a legally viable UTPCPL claim. The Attorney General’s assertions in
Count IV regarding Appellants’ allegedly disingenuous and misleading behavior
brings that claim within the ambit of Section 2(4)(xxi) of the Law, which defines
“‘[u]nfair methods of competition’ and ‘unfair or deceptive acts or practices’” as
“[e]ngaging in any other fraudulent or deceptive conduct which creates a likelihood
of confusion or of misunderstanding.” 73 P.S. § 201-2(4)(xxi). Hence, the Trial
Court did not err by overruling Appellants’ demurrers to Count IV of the Attorney
General’s Second Amended Complaint.
                                       Conclusion
      In summation, we hold that the Attorney General was permitted to file a
UTPCPL-based lawsuit against Appellants, but can only pursue antitrust claims
through the UTPCPL where the so-called “antitrust” conduct qualifies as “unfair
methods of competition” or “unfair or deceptive acts or practices,” as those terms
have been either statutorily defined in the UTPCPL or by the Attorney General
through the administrative rulemaking process. Thus, in light of the requirement that,



                                          16
in order to sustain a demurrer, “it must appear with certainty that the law will permit
no recovery, and any doubt must be resolved in favor of the non-moving party[,]”
Christ the King Manor, 911 A.2d at 633, we reverse the Trial Court regarding its
decision to overrule Appellants’ demurrers to Count III of the Attorney General’s
Second Amended Complaint, but otherwise affirm the Trial Court. Furthermore, we
direct Appellants to each file an Answer to the Second Amended Complaint within
20 days of this matter’s record being returned to the Trial Court.15




                                              ELLEN CEISLER, Judge

Judges Brobson and McCullough concur in result only.
Judge Fizzano Cannon did not participate in the decision of this case.




       15
          We note that Chesapeake filed an Application for Relief on September 14, 2018, bringing
to our attention the Attorney General’s August 11, 2018, draft proposed UTPCPL rulemaking,
through which the Attorney General, in relevant part, articulated its desire to define “sale” as
encompassing both selling and purchasing, as well as to define “unfair methods of competition
and unfair or deceptive acts or practices” as including market sharing agreements. Chesapeake’s
Application for Relief at 2-4; id., Ex. A at 12-13. Chesapeake requests that we “take judicial notice
of the Attorney General’s admissions in the [d]raft [p]roposed [r]ulemaking that the UTPCPL does
not ‘clearly’ or ‘plainly’ authorize claims against buyers like Chesapeake or provide a cause of
action based on alleged market allocation arrangements.” Application for Relief at 4-5. In keeping
with our broader holding in this matter, we deny Chesapeake’s Application for Relief.


                                                17
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Anadarko Petroleum Corporation and :
Anadarko E&P Onshore LLC,          :
                 Appellants        :
                                   :
     v.                            : No. 58 C.D. 2018
                                   :
Commonwealth of Pennsylvania;      :
Chesapeake Energy Corporation;     :
Chesapeake Appalachia, LLC;        :
Chesapeake Operating, LLC;         :
Chesapeake Energy Marketing, LLC :


Chesapeake Energy Corporation;      :
Chesapeake Appalachia, LLC;         :
Chesapeake Operating, LLC; and      :
Chesapeake Energy Marketing,        :
LLC                    :
                 Appellants         :
                                    :
      v.                            : No. 60 C.D. 2018
                                    :
Commonwealth of Pennsylvania        :

                                  ORDER


      AND NOW, this 15th day of March, 2019, the December 15, 2017 order of
the Court of Common Pleas of Bradford County (Trial Court) is AFFIRMED IN
PART, regarding the Trial Court’s ruling that Appellee Commonwealth of
Pennsylvania, Office of Attorney General (Attorney General), may bring causes of
action under the Unfair Trade Practices and Consumer Protection Law (UTPCPL),
Act of December 17, 1968, P.L. 1224, as amended, 73 P.S. §§ 201-1—201-9.3,
against Appellants Anadarko Petroleum Corporation; Anadarko E&P Onshore LLC;
Chesapeake Energy Corporation; Chesapeake Appalachia, LLC; Chesapeake
Operating, LLC; and Chesapeake Energy Marketing, LLC (collectively Appellants),
and has stated a legally viable UTPCPL claim in Count IV of its Second Amended
Complaint, and REVERSED IN PART, regarding the Trial Court’s ruling that the
Attorney General has stated a legally viable UTPCPL claim in Count III of its
Second Amended Complaint.
      It is FURTHER ORDERED that Chesapeake Energy Corporation,
Chesapeake Appalachia, LLC, Chesapeake Operating, LLC, and Chesapeake
Energy Marketing, LLC’s Application for Relief is DENIED.
      It is FURTHER ORDERED that this matter is REMANDED to the Trial
Court. Appellants shall have twenty (20) days, calculated from the date this matter’s
record is returned to the Trial Court, in which to file Answers to the Attorney
General’s Second Amended Complaint.
      Jurisdiction relinquished.



                                       ELLEN CEISLER, Judge
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Anadarko Petroleum Corporation and     :
Anadarko E&P Onshore LLC,              :
                      Appellants       :
                                       :
                 v.                    :
                                       :
Commonwealth of Pennsylvania;          :
Chesapeake Energy Corporation;         :
Chesapeake Appalachia, LLC;            :
Chesapeake Operating, LLC;             :   No. 58 C.D. 2018
Chesapeake Energy Marketing, LLC       :   Argued: November 14, 2018


Chesapeake Energy Corporation;         :
Chesapeake Appalachia, L.L.C.;         :
Chesapeake Operating, L.L.C.; and      :
Chesapeake Energy Marketing, L.L.C.,   :
                        Appellants     :
                                       :
                 v.                    :
                                       :   No. 60 C.D. 2018
Commonwealth of Pennsylvania           :


BEFORE:    HONORABLE RENÉE COHN JUBELIRER, Judge
           HONORABLE ROBERT SIMPSON, Judge
           HONORABLE P. KEVIN BROBSON, Judge
           HONORABLE PATRICIA A. McCULLOUGH, Judge
           HONORABLE ANNE E. COVEY, Judge
           HONORABLE MICHAEL H. WOJCIK, Judge
           HONORABLE ELLEN CEISLER, Judge



CONCURRING AND DISSENTING OPINION
BY JUDGE COVEY                                   FILED: March 15, 2019

           I concur with the Majority that the Bradford County Common Pleas
Court (trial court) erred by overruling the demurrers of Anadarko Petroleum
Corporation and Anadarko E&P Onshore LLC, Chesapeake Energy Corporation,
Chesapeake Appalachia, LLC, Chesapeake Operating, LLC, and Chesapeake Energy
Marketing, LLC (Chesapeake Appellants), (collectively, Appellants) to Count III of
the Attorney General’s Second Amended Complaint. However, I do not agree that
the Attorney General has stated legally viable claims against Appellants, as lessees,
under the Unfair Trade Practices and Consumer Protection Law (UTPCPL).1
Because the Majority manipulates the language of the UTPCPL for a purpose the
General Assembly never intended and, as a result, Appellants find themselves facing
liability for conduct that, prior to the Majority’s pronouncement, neither Appellants
(nor anyone else) could have foreseen would be considered a violation of state law, I
respectfully dissent from those portions of the Majority opinion.
               The UTPCPL is a consumer protection statute.                 The Pennsylvania
Supreme Court has recognized that

               [t]he UTPCPL was created to even the bargaining power
               between consumers and sellers in commercial
               transactions, and to promote that objective, it aims to
               protect the consumers of the Commonwealth against fraud
               and unfair or deceptive business practices. As a remedial
               statute, it is to be construed liberally to effectuate that goal.

Commonwealth v. Golden Gate Nat’l Senior Care LLC, 194 A.3d 1010, 1023 (Pa.
2018) (citation omitted; bold and underline emphasis added).
               In Meyer v. Community College of Beaver County, 93 A.3d 806 (Pa.
2014), our Supreme Court explained, “the legislature enacted the UTPCPL to account
for the fundamental inequality between buyer and seller, and to protect consumers
from exploitative merchants.” Id. at 814 (bold and italic emphasis added). In
Commonwealth v. Monumental Properties, Inc., 329 A.2d 812 (Pa. 1974), the
Pennsylvania Supreme Court stated that



      1
          Act of December 17, 1968, P.L. 1224, as amended, 73 P.S. §§ 201-1 - 201-9.3.
                                            AEC - 2
               the [UTPCPL] was designed to equalize the market
               position and strength of the consumer vis-a-vis the
               seller. A perception of unfairness led the Legislature to
               regulate more closely market transactions. The mischief to
               be remedied was the use of unfair or deceptive acts and
               practices by sellers. As part of the [UTPCPL’s] object,
               fraudulent conduct that would mislead or confuse a
               consumer was banned.

Id. at 820 (bold and italic emphasis added). The Monumental Properties Court
recognized: “The Legislature directed that consumers were to be safeguarded by the
[UTPCPL]. . . . [T]enants are in every meaningful sense consumers.” Id. at 826
(emphasis added).
               Based thereon, the Majority acknowledges that lessee Appellants are
purchasers, i.e., consumers of “time-limited rights to whatever natural gas is situated
underneath the private landowners’ properties.”2 Majority Op. at 10-11; see also
Majority Op. at 9 (recognizing that the lease transactions are not “functionally
different from a sale of property”). Conversely, the private landowners were sellers
in the subject transactions.
               Appellants correctly observe:

               No court has ever interpreted the UTPCPL as authorizing a
               claim by or on behalf of a seller against a person who
               acquires something from the seller or as separately
               authorizing a right of action against a person simply



      2
          The Attorney General acknowledged in the Second Amended Complaint:
               An oil and gas lease is a misnomer as it operates as a fee simple
               determinable for the mineral estate[;] [a] fee simple determinable for
               the mineral estate operates to sever the ownership of certain minerals
               from the ownership of the surface of the land[; and t]he mineral estate
               conveyed by Pennsylvania Landowners typically includes all
               geologic horizons including, but not limited to, Marcellus Shale and
               Utica Shale.
Second Amended Complaint, ¶¶ 77-79, Reproduced Record at 980a (emphasis added).
                                             AEC - 3
              because that person is involved in any form of commercial
              transaction.[3]

Chesapeake Appellants’ Br. at 25.
              Section 3 of the UTPCPL declares unlawful “[u]nfair methods of
competition and unfair or deceptive acts or practices in the conduct of any trade or
commerce . . . .” 73 P.S. § 201-3. Section 2(3) of the UTPCPL defines “trade” and
“commerce” as “the advertising, offering for sale, sale or distribution of any
services and any property, tangible or intangible, real, personal or mixed, and any
other article, commodity, or thing of value wherever situate, and includes any trade
or commerce directly or indirectly affecting the people of this Commonwealth.”
73 P.S. § 201-2(3) (emphasis added). Notwithstanding that Section 2(3) of the
UTPCPL specifically defines trade or commerce as “offering for sale, sale or
distribution” (i.e., the act of selling), the Majority, citing to the Pennsylvania
Supreme Court’s decision in Danganan v. Guardian Protection Services, 179 A.3d 9
(Pa. 2018), interprets the definition’s second clause (which describes but does not
limit what selling includes) to apply to the act of purchasing. The Majority misreads
Danganan.

       3
          The UTPCPL describes only unlawful activity by a seller, and provides protections for
buyers. See, e.g., Section 2(4) of the UTPCPL, 73 P.S. § 201-2(4) (defining “[u]nfair methods of
competition” and “unfair or deceptive acts or practices”); see also Section (5) of the UTPCPL, 73
P.S. § 201-5 (permitting the Attorney General to accept an assurance of voluntary compliance by
stipulation “for voluntary payment by the alleged violator providing for the restitution by the
alleged violator to consumers, of money, property or other things received from them in connection
with a violation of [the UTPCPL].” (emphasis added)); Section 7 of the UTPCPL, 73 P.S. § 201-7
(providing buyers under a contract for $25 or more, a 3-day cancellation period, requiring
particular information and notice to be provided to the buyer, and requiring a seller to honor such
cancellation within 10 business days); Section 9.2 of the UTPCPL, as amended, added by Section 1
of the Act of November 24, 1976, P.L. 1166, 73 P.S. § 201-9.2 (creating a private cause of action
for “[a]ny person who purchases or leases goods or services primarily for personal, family or
household purposes and thereby suffers any ascertainable loss of money or property, real or
personal” by a UTPCPL violation) (emphasis added); Section 9.3 of the UTPCPL, as amended,
added by Section 1 of the Act of June 25, 1997, P.L. 287, 73 P.S. § 201-9.3 (providing dog
purchaser protection and imposing obligations on the seller).
                                            AEC - 4
            The issue before the Court in Danganan was whether a non-
Pennsylvania resident could maintain a cause of action against a Pennsylvania-
headquartered business, based on out-of-state transactions. The Court considered the
text of Section 2(3) of the UTPCPL, explaining that

            the plain language definitions of ‘person’ and ‘trade’ and
            ‘commerce’ evidence no geographic limitation or residency
            requirement relative to the [UTPCPL’s] application.
            Although the trade and commerce definition includes a
            clause relating to conduct that ‘directly or indirectly
            affect[s] the people of this Commonwealth,’ that phrase
            does not modify or qualify the preceding terms. 73 P.S.
            § 201-2(3). Instead, it is appended to the end of the
            definition and prefaced by ‘and includes,’ thus indicating an
            inclusive and broader view of trade and commerce than
            expressed by the antecedent language. See id. (defining
            those terms as ‘the advertising, offering for sale, sale or
            distribution of any services and any property, . . . and any
            other article, commodity, or thing of value wherever situate,
            and includes any trade or commerce directly or indirectly
            affecting the people of this Commonwealth’).

Danganan, 179 A.3d at 16 (emphasis added). The Danganan Court held that, given
the General Assembly’s use of the words “and includes,” the second clause
description did not limit the first clause only to “trade or commerce directly or
indirectly affecting the people of this Commonwealth.” 73 P.S. § 201-2(3). Because
the UTPCPL describes “the advertising, offering for sale, sale or distribution of any
services and any property” to include “any trade or commerce affecting the people of
this Commonwealth[,]” it is logical that the Supreme Court did not read the first
clause to apply to only “trade or commerce affecting the people of this
Commonwealth.” 73 P.S. § 201-2(3).
            Here, the Majority incorrectly construes Danganan to justify its
disregard of the first clause in the UTPCPL’s definition of “trade” or “commerce.”
Rather than concluding that the first clause is not limited by the second, as the


                                      AEC - 5
Supreme Court in Danganan did, the Majority concludes that the second clause is not
limited by the first. This interpretation completely ignores the General Assembly’s
use of the words “and includes” and renders the first clause unnecessary. 73 P.S. §
201-2(3).   Perhaps best demonstrating the error of the Majority’s approach, the
Majority consults the dictionary for the definition of “trade” and “commerce”
notwithstanding that the UTPCPL already defines “trade” and “commerce” in the
first clause. “The legislature may create its own dictionary, and its definitions may be
different from ordinary usage. When it does define the words used in a statute, the
courts need not refer to the technical meaning and derivation of those words as given
in dictionaries, but must accept the statutory definitions.”        Commonwealth v.
Massini, 188 A.2d 816, 817 (Pa. Super. 1963) (emphasis added); see also
Commonwealth v. Lobiondo, 462 A.2d 662, 664 (Pa. 1983). Here, although the
statute defines the terms “trade” and “commerce,” the Majority nevertheless
disregards the statutory definition in favor of the dictionary definition, which it may
not do.     By ignoring this well-established principle, the Majority erroneously
concludes that the UTPCPL “pertains to all ‘[u]nfair methods of competition and
unfair or deceptive acts or practices’ connected to UTPCPL-defined ‘‘trade’ or
‘commerce’,’ regardless of who is committing these unlawful acts[,]” and
authorizes a UTPCPL action against Appellants, the consumers in the commercial
transaction. Majority Op. at 11 (bold emphasis added).
             I believe that the Majority misconstrues the terms “trade” and
“commerce” as used in Section 2(3) of the UTPCPL in a way that is wholly
inconsistent with the UTPCPL’s legislative purpose. Thereby, the Majority holds
that the UTPCPL, a consumer protection statute intended to bolster consumers’
bargaining powers, can authorize legal action against a purchaser. “It is a primary
canon of construction that statutes must be construed in such a way as to effectuate
the legislative purpose and policy.” Commonwealth v. Wanamaker, 296 A.2d 618,
                                       AEC - 6
623 (Pa. 1972). “The most basic tenet of statutory construction is that a court must
effectuate the intent of the General Assembly.”          Gardner v. Workers’ Comp.
Appeal Bd. (Genesis Health Ventures), 888 A.2d 758, 761 (Pa. 2005) (emphasis
added).   The Majority’s holding completely ignores the legislative purpose and
erroneously relies on a dictionary definition, thereby undermining the General
Assembly’s intent. Consequently, the Majority has overstepped its authority by
ignoring the statutory definition of “trade” or “commerce” and substituting a
definition that directly conflicts with the legislature’s purpose to protect consumers.
             Further, the Majority’s “trade” and “commerce” interpretation conflicts
with Pennsylvania Superior Court decisions Schwarzwaelder v. Fox, 895 A.2d 614
(Pa. Super. 2006) and DeFazio v. Gregory, 836 A.2d 935 (Pa. Super. 2003), wherein
the Court held that the UTPCPL served to protect buyers rather than sellers. The
Schwarzwaelder Court held that where plaintiffs did not purchase from the defendant,
the UTPCPL is inapplicable.
             Recently, the Pennsylvania Superior Court explained:

             The UTPCPL is for consumer protection. It undoes the ills
             of sharp business dealings by vendors, who, as here, may be
             counseling consumers in very private, highly technical
             concerns. . . . [T]hose consumers may be especially reliant
             upon a vendor’s specialized skill, training, and experience
             in matters with which consumers have little or no expertise.
             Therefore, the legislature has placed the duty of
             UTPCPL compliance squarely and solely on vendors;
             they are not to engage in deceitful conduct and have no
             legally cognizable excuse, if they do.

Gregg v. Ameriprise Fin., Inc., 195 A.3d 930, 940 (Pa. Super. 2018) (bold and italic
emphasis added). Although Schwarzwaelder, DeFazio and Gregg involved lawsuits
by private parties rather than the Attorney General, all such actions are confined to
the UTPCPL’s definition of “trade” and “commerce,” which applies both to actions



                                        AEC - 7
by the Attorney General and by private parties. Thus, the aforementioned cases are
instructive.
               By imposing a consumer protection statute’s restrictions, prohibitions
and burdens on consumers, the Majority’s analysis and ruling is a gross
misinterpretation and misapplication of the UTPCPL. Such ruling is inconsistent
with the UTPCPL’s statutory purpose, creates a never-intended or anticipated
UTPCPL cause of action that is completely contrary to the General Assembly’s
intent, and creates a dangerous precedent.
               With respect to Count IV, the second UTPCPL-based antitrust claim, the
Second Amended Complaint alleges therein that Appellants violated the UTPCPL:

               a. Each time a[n Appellant] failed to disclose the existence
                  of the joint venture agreement, the market allocation
                  agreement and the option of the other [Appellant] to
                  acquire an interest in the lease in the course of
                  negotiating an oil and gas lease with a Pennsylvania
                  Landowner within the area of mutual interest covering
                  the Marcellus Shale gas play;
               b. Each time a Pennsylvania Landowner received an
                  artificially deflated acreage signing bonus from a[n
                  Appellant]; and
               c. Each time a Pennsylvania Landowner received an
                  artificially deflated royalty from a[n Appellant].

Reproduced Record (R.R.) at 1034a-1035a. The Majority concludes that the claim
which clearly targets an alleged restraint of trade falls “within the ambit of Section
2(4)(xxi) of the Law,[4]” given the “Appellants’ allegedly disingenuous and
misleading behavior . . . .” Majority Op. at 16.5



       4
       73 P.S. § 201-2(4)(xxi).
       5
        For the reasons previously discussed, I believe that Count IV of the Second Amended
Complaint must also be dismissed since Appellants’ conduct, as purchasers, does not fall within the
UTPCPL’s definition of “trade” and “commerce.”
                                            AEC - 8
               Appellants properly argue:

               The UTPCPL does not provide on its face any remedy for
               alleged antitrust violations. . . . Neither the ‘trade or
               commerce’ definition in [Section] 2(3) [of the UTPCPL,]
               nor the catchall provision in [Section] 2(4)(xxi) [of the
               UTPCPL] addresses agreements between market
               participants or in any other way purports to regulate
               competition.

 Chesapeake Appellants’ Br. at 29.               Appellants also correctly observe that the
“Pennsylvania General Assembly has tried 24 times to pass an antitrust statute that
would have provided a remedy for alleged anticompetitive practices since the
enactment of the UTPCPL in 1968, but each time the measure has failed.”6
Chesapeake Appellants’ Br. at 30-31; see also, R.R. at 675a.



       6
          Appellants’ exhibit listed 25 bills. The last bill, Senate Bill 578 of 2015, was described as
still pending. On August 29, 2017, Senator Greenleaf reintroduced Senate Bill 578 of 2015 as
Senate Bill 858 P.N. 1122 of 2017 (Senate Bill 858), and it was referred to the Senate Judiciary
Committee on the same date. Thus, there have been 26 attempts – none yet successful. Senator
Greenleaf’s May 26, 2017 Memorandum describing Senate Bill 858 provides in pertinent part:
               In consultation with the Office of Attorney General, I am
               reintroducing Senate Bill 578, a comprehensive antitrust law.
               ....
               The legislation authorizes only the Attorney General to file a civil
               action for an antitrust violation. The purpose of the law is to allow for
               a full and fair recovery to satisfy claims arising from an antitrust
               injury sustained by the Commonwealth and its residents and to
               provide the investigative tools to satisfactorily achieve this objective.
               The language is derived from other states’ statutes and federal law.
               The legislation is intended to make illegal any contract, conspiracy or
               combination in restraint of trade and any monopolization in restraint
               of trade. The legislation also makes illegal any mergers or
               acquisitions that lessens competition substantially in any line of
               commerce. The legislation provides for criminal penalties for
               obstructing compliance with a subpoena and for knowingly removing
               or falsifying documents to be produced. Any such obstruction or
               falsification constitutes a misdemeanor of the second degree.

                                              AEC - 9
              There is no dispute that the General Assembly has not enacted a state
antitrust statute.   By affirming the trial court’s decision to overrule Appellants’
demurrers to Count IV, the Majority erroneously interprets the UTPCPL to create a
statutory prohibition unapproved by the General Assembly, and wields that
unauthorized and un-enacted prohibition to punish consumers under the purported
authority of a consumer protection statute. This is judicial overreach.
              “[C]ourts may not legislate[.]”            Willman v. Children’s Hosp. of
Pittsburgh, 459 A.2d 855, 858 (Pa. Cmwlth. 1983), aff’d, 479 A.2d 452 (Pa. 1984);
see also Spectrum Arena Ltd. P’ship v. Commonwealth, 983 A.2d 641 (Pa. 2009);
Benson v. Patterson, 830 A.2d 966 (Pa. 2003); Martin v. Soblotney, 466 A.2d 1022
(Pa. 1983); Pa. State Police, Bureau of Liquor Control Enf’t v. Can, Inc., 651 A.2d
1160 (Pa. Cmwlth. 1994). “[I]t is not the role of the judiciary to legislate changes
in the law which our legislature has declined to adopt.” Garney v. Estate of Hain,
653 A.2d 21, 21 (Pa. Super. 1995) (emphasis added).

              [An appellate] court is constrained from [legislating] by the
              nature of the judicial role in our governmental system. We
              are not the promulgator of statutory law, only its interpreter.
              We seek to divine the intent of the legislature and apply it in
              a given situation. Judges who overstep the bounds of their
              authority become Platonic Commissioners, a role which is
              anathema to our democratic system.

In Interest of R.M.R., 530 A.2d 1381, 1389-90 (Pa. Super. 1987). “[An appellate
court’s] role is to interpret the laws as enacted by the General Assembly.” Williams


              The legislation incorporates exemptions that are judicially recognized
              under federal antitrust laws. The Commonwealth Court would have
              original jurisdiction for all actions for violations of the statute.
https://www.legis.state.pa.us//cfdocs/Legis/CSM/showMemoPublic.cfm?chamber=S&SPick=20170
&cosponId=24006 (last visited March 8, 2019) (italic emphasis added).
        This memorandum explicitly acknowledges that there is currently no state antitrust statute
and, thus, “contract, conspiracy or combination in restraint of trade and any monopolization in
restraint of trade” are not currently prohibited under state law. Id.
                                           AEC - 10
v. GEICO Gov’t Emps. Ins. Co., 32 A.3d 1195, 1209 (Pa. 2011).7 As then-Chief
Justice Castille recognized in his dissent in Commonwealth v. Wilgus, 40 A.3d 1201,
1209 (Pa. 2012) (Castille, C.J., dissenting), “[t]he consequences of statutory
interpretation can affect citizens in a myriad of ways, including: their professions and
business relationships, their property, their personal wealth, their freedom of
movement, and most seriously, their very freedom itself.”                       The United States
Supreme Court has explained that “[a] fundamental principle in our legal system is
that laws which regulate persons or entities must give fair notice of conduct that is
forbidden or required.” Fed. Commc’ns Comm’n v. Fox Television Stations, Inc.,
567 U.S. 239, 253 (2012). I find it unconscionable that as the direct result of the
Majority’s decision, Appellants may be retroactively liable for engaging in conduct
that was not considered to be violative of state law at the time such activities
occurred. For these reasons, I would also hold that the trial court erred by overruling
Appellants’ demurrers to Count IV of the Attorney General’s Second Amended
Complaint.




       7
           The Pennsylvania Supreme Court emphasized:
                ‘Judicial power, as contra distinguished from the power of the laws,
                has no existence. Courts are mere instruments of the law and can will
                nothing. . . . Judicial power is never exercised for the purpose of
                giving effect to the will of the Judge; always for the purpose of giving
                effect to the will of the Legislature; in other words, to the will of the
                law.’ Osborn v. President, Dir[s.] [&] Co[.] of Bank of [U.S.] (Chief
                Justice Marshall), 9 Wheat. 738, 866, 6 L. Ed. 204 [(U.S. 1824)].
                The situation complained of may only be cured by the legislature. It
                is not for us to legislate or by interpretation to add to
                legislation matters which the legislature saw fit not to include.
Commonwealth ex rel. Fox v. Swing, 186 A.2d 24, 26-27 (Pa. 1962).

                                              AEC - 11
           I, therefore, respectfully dissent from those portions of the Majority
opinion.
                                      __________________________
                                      ANNE E. COVEY, Judge




                                   AEC - 12